Case 2:19-cv-05465-AB-AFM Document 83 Filed 02/05/20 Page 1 of 2 Page ID #:1500



   1

   2

   3

   4

   5

   6                     UNITED STATES DISTRICT COURT
   7                    CENTRAL DISTRICT OF CALIFORNIA
   8                                 WESTERN DIVISION
   9    WILLIAM MORRIS ENDEAVOR             Case No. 2:19-cv-05465-AB (FFMx)
        ENTERTAINMENT, LLC,
  10    CREATIVE ARTISTS AGENCY,            Hon. André Birotte Jr.
        LLC and UNITED TALENT
  11    AGENCY, LLC,
                                            ORDER GRANTING JOINT
  12                Plaintiffs and          STIPULATION TO EXTEND TIME
                    Counterclaim            TO SELECT MEDIATOR
  13                Defendants,
  14          v.
  15    WRITERS GUILD OF AMERICA,
        WEST, INC. and WRITERS
  16    GUILD OF AMERICA, EAST,
        INC.,
  17
                    Defendants and
  18                Counterclaimants,
  19
        and PATRICIA CARR, ASHLEY
  20    GABLE, BARBARA HALL,
        DERIC A. HUGHES, DEIRDRE
  21    MANGAN, DAVID SIMON, and
        MEREDITH STIEHM,
  22
                  Counterclaimants.
  23

  24

  25

  26

  27

  28
Case 2:19-cv-05465-AB-AFM Document 83 Filed 02/05/20 Page 2 of 2 Page ID #:1501
